DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .



Response to Amendment /Arguments 
	Double Patenting.  The double patenting rejection is maintained even in view of amendment (see below response); and as Applicant is choosing not to substantively respond until further along in prosecution. 
	103 Rejections.  Applicant’s amendment and arguments have been considered and are not found persuasive to overcome the previously applied prior art.  Thus, the rejections are maintained.  Applicant amended the independent claims to add that the “grid primitive” is now: of a geometry to be rendered.  This is taught by the prior art. 
	To be sure, Applicant did not specify in its Remarks where Applicant finds support for this amendment. Nevertheless, the examiner reviewed the specification and finds support in para. 339-41 and Fig. 45.  Here, the written description describes that small fixed grids are used to represent “dense and regular triangulated geometry” (see also Fig. 45), which corresponds to a grid primitive, used to preform ray tracing or ray-triangle intersection tests.  This is what the specification describes as a grid primitive of a geometry to be rendered. This is taught by the prior art.  See Liu, which t is relevant to volume rendering (i.e. a geometry to be rendered) (see Abstract and Introduction).  Liu teaches generating a grid primitive (see Sections 3-4) of a geometry to be rendered (i.e. a volume to be rendered), as mapped in the prior office action and just now.  
Applicant’s arguments that Figure 1 of Liu is allegedly of a “3D texture space” rather than of a “primitive to be rendered” is both: (1) unpersuasive; and (2) an inaccurate mis-read, by Applicant, of Applicant’s own claim language.  
To the first point, argument is unpersuasive because the binary grid in Figure 1 is in fact of a geometry to be rendered (i.e. a 3D volume). It also has additional texture data relevant to the geometry to be rendered.  
To the second point, Applicant’s arguments respectfully rely upon an inaccurate mis-read on the part of the Applicant for Applicant’s own claim language.  Here is the relevant portion of Applicant’s Remarks, at page 7:


    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale


However, Applicant’s claim language does not actually require or recite a “primitive to be rendered” as emphasized and underlined by Applicant in its Remarks above.  Instead, Applicant’s own claim language actually recites “a grid primitive” (this is the claim term), of a geometry to be rendered.  


	
Stated differently:
“Grid primitive of a geometry to be rendered” (this is Applicant’s actual claim language) is not:  
“primitive to be rendered” (this is what Applicant argues in its Remarks; this isn’t claimed). 

Accordingly, the rejections under 103 are maintained. Please see remainder of this official action for details. 
	 


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 25-48 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-4, 8-11 and 15-18 of U.S. Patent No. 11,062,500 in view of: Selgrad, K., Müller, J., & Stamminger, M. (2015). Faster Ray-Traced Shadows for Hybrid Rendering of Fully Dynamic Scenes by Pre-BVH Culling. In STAG (pp. 85-92) (“Selgrad”) . The majority of the features of the claims at issue are not patentably distinct from each other because the claims of the instant application are encompassed by claims of the issued patent per the correspondence table below, with the exception of features related to the bounding volume hierarchy, which are taught by Selgrad (see also the 103 section for a detailed description of the teachings of Selgrad as they relate to bounding volume hierarchy (BVH) processing circuitry  (i.e. at least one aspect of the desktop workstation of Section 7 of Liu) to generate a BVH over the first, but not the second, subset of primitives in accordance to the bitmask, as per claim 25 and similarly in the remaining independent claims.  See the table below. 

U.S. 17/368,335
U.S. Patent No. 11,062,500 in view of Selgrad
Claim 25
Claim 1 in view of Selgrad re: BVH hierarchy (Selgrad, Introduction, Figs. 1-2 and section 3) 
Claim 26
Claim 1 in view of Selgrad re: BVH hierarchy (Selgrad, Introduction, Figs. 1-2 and section 3)
Claim 27
Claim 2 in view of Selgrad re: BVH hierarchy (Selgrad, Introduction, Figs. 1-2 and section 3)
Claim 28
Claim 2 in view of Selgrad re: BVH hierarchy (Selgrad, Introduction, Figs. 1-2 and section 3)
Claim 29
Claim 3 in view of Selgrad re: BVH hierarchy (Selgrad, Introduction, Figs. 1-2 and section 3)
Claim 30 
Claim 3 in view of Selgrad re: BVH hierarchy (Selgrad, Introduction, Figs. 1-2 and section 3)
Claim 31
Claim 1 in view of Selgrad re: BVH hierarchy (Selgrad, Introduction, Figs. 1-2 and section 3)
Claim 32
Claim 4 in view of Selgrad re: BVH hierarchy (Selgrad, Introduction, Figs. 1-2 and section 3)
Claim 33
Claim 8 in view of Selgrad re: BVH hierarchy (Selgrad, Introduction, Figs. 1-2 and section 3)
Claim 34
Claim 8 in view of Selgrad re: BVH hierarchy (Selgrad, Introduction, Figs. 1-2 and section 3)
Claim 35
Claim 9  in view of Selgrad re: BVH hierarchy (Selgrad, Introduction, Figs. 1-2 and section 3)
Claim 36
Claim 9 in view of Selgrad re: BVH hierarchy (Selgrad, Introduction, Figs. 1-2 and section 3)
Claim 37
Claim 10  in view of Selgrad re: BVH hierarchy (Selgrad, Introduction, Figs. 1-2 and section 3)
Claim 38
Claim 10 in view of Selgrad re: BVH hierarchy (Selgrad, Introduction, Figs. 1-2 and section 3)
Claim 39
Claim 8 in view of Selgrad re: BVH hierarchy (Selgrad, Introduction, Figs. 1-2 and section 3)
Claim 40
Claim 11 in view of Selgrad re: BVH hierarchy (Selgrad, Introduction, Figs. 1-2 and section 3)
Claim 41
Claim 15 in view of Selgrad re: BVH hierarchy (Selgrad, Introduction, Figs. 1-2 and section 3)
Claim 42
Claim 15 in view of Selgrad re: BVH hierarchy (Selgrad, Introduction, Figs. 1-2 and section 3)
Claim 43
Claim 16 in view of Selgrad re: BVH hierarchy (Selgrad, Introduction, Figs. 1-2 and section 3)
Claim 44
Claim 16 in view of Selgrad re: BVH hierarchy (Selgrad, Introduction, Figs. 1-2 and section 3)
Claim 45
Claim 17 in view of Selgrad re: BVH hierarchy (Selgrad, Introduction, Figs. 1-2 and section 3)
Claim 46
Claim 17 in view of Selgrad re: BVH hierarchy (Selgrad, Introduction, Figs. 1-2 and section 3)
Claim 47
Claim 15 in view of Selgrad re: BVH hierarchy (Selgrad, Introduction, Figs. 1-2 and section 3)
Claim 48
Claim 18 in view of Selgrad re: BVH hierarchy (Selgrad, Introduction, Figs. 1-2 and section 3)






Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 25-28, 33-36 and 41-44 are rejected under 35 U.S.C. 103 as being unpatentable over Liu, B., Clapworthy, G.J. and Dong, F., 2015. IsoBAS: A binary accelerating structure for fast isosurface rendering on GPUs. Computers & Graphics, 48, pp.60-70 ("Liu") (cited in parent) in view of: Selgrad, K., Müller, J., & Stamminger, M. (2015). Faster Ray-Traced Shadows for Hybrid Rendering of Fully Dynamic Scenes by Pre-BVH Culling. In STAG (pp. 85-92) (“Selgrad”). 

	Regarding claim 25: 
	Liu teaches: an apparatus (Section 7. Desktop workstation) comprising:
	a grid primitive generation circuitry (at least one aspect of the desktop workstation of Section 7) to generate a grid primitive of a geometry to be rendered and an associated bitmask see (e.g. Sections 3-4 and 6, either one of the precomputed bitmask of the texel or rayMask teaches associated bitmask, these are for a geometry to be rendered (see Abstract and Introduction, a 3D geometry)) the grid primitive comprising a plurality of adjacent interconnected primitives (grid of Figure 1, each cell corresponds to the adjacent, interconnected primitives) that are divided into a first subset and a second subset of primitives based on the bitmask (e.g. sections 3-4 and 6, bitmask with values 1 or 0, associated with cells/primitives of the grid, this is a first and second subset)…
	traversal and intersection circuitry (at least one aspect of the desktop workstation of Section 7) to perform traversal and intersection operations in which rays are traversed through the BVH to identify intersections between the rays and the first subset of primitives (sections 3, 4, 6 and 7, traversal and ray tracing (intersection operations) are performed through a hierarchical data structure as IsoBAS) (see also discussion below re: first subset of primitives and BVH claim features).
	Regarding the remaining features of claim 25, it would have been obvious for one of ordinary skill in the art to have combined and modified the applied references, in view of same, to have obtained bounding volume hierarchy (BVH) processing circuitry  (i.e. at least one aspect of the desktop workstation of Section 7 of Liu) to generate a BVH over the first, but not the second, subset of primitives in accordance to the bitmask (along with related features in the traversal and intersection circuitry), and the results of the modification would have been obvious and predictable to one of ordinary skill in the art as of the effective filing date of the claimed invention.  See MPEP §2143(A).  
	Liu teaches a hierarchical data structure based on the bitmask, with which to perform ray tracing (see Section 3).  Re: a hierarchical data structure specifically represented by a BVH, Selgrad teaches that it is known to perform ray traversal using a bounding volume hierarchy as a hierarchical data structure (see Abstract and introduction).  Per the teachings of Selgrad and in the context of interactive rendering, Selgrad teaches that raw traversal speed itself has become secondary because interactive applications call for frequent reconstruction of acceleration structures to manage dynamic scenes (Introduction, second paragraph). Selgrad further teaches/suggests to one of ordinary skill a method to increase the quality of such hierarchies (i.e. BVH) by introducing a fast pre-process that culls potentially large parts of the scene prior to hierarchy construction (Introduction) (i.e. prior to generating a BVH).   Figure 1 of Selgrad provides an overview, which teaches finding relevant cells prior to building the BVH, and then tracing.  See also Fig. 2 and Section 3 of Selgrad.  
	Accordingly, it would have been obvious for one of ordinary skill in the art to have combined and modified Liu in view of Selgrad such to include generating a BVH over the first but not second subset of primitives in accordance to the bitmask of Liu, such to use the bitmask to effectively cull portions of the scene prior to hierarchy (BVH, per Selgrad) construction.  Such a modification is taught and suggested and motivated by the prior art. 
	The prior art included each element recited in claim 25, although not necessarily in a single embodiment, with the only difference being between the claimed element and the prior art being the lack of actual combination of certain elements in a single prior art embodiment, as described above.
	One of ordinary skill in the art could have combined the elements as claimed by known methods, and in that combination, each element merely performs the same function as it does separately. One of ordinary skill in the art would have also recognized that the results of the combination were predictable as of the effective filing date of the claimed invention.


	Regarding claim 26:
	Liu further teaches: the apparatus of claim 25, wherein each of the plurality of adjacent interconnected primitives of the grid primitive is associated with a respective bit of the bitmask (e.g. sections 3-4 and 6, associated with 1 or 0 values).
	It would have been obvious to one of ordinary skill in the art, as of the effective filing date of Applicant’s claims to have further modified the applied references in view of Liu to have obtained the above. The motivation would be to better manage image data. 


	Regarding claim 27:
	Liu further teaches: the apparatus of claim 26, wherein the respective bit of each primitive in the first subset is set to a first bit value to indicate that traversal and intersection operations are to be performed on the primitive (sections 3, 4 and 6 and Fig. 2, active cells are tested for intersection with ray tracing, first set and second subsets are 1’s and 0’s, respectively or vice versa).
It would have been obvious to one of ordinary skill in the art, as of the effective filing date of Applicant’s claims to have further modified the applied references in view of Liu to have obtained the above. The motivation would be to better manage image data. 


	Regarding claim 28:
	Liu further teaches: the apparatus of claim 27, wherein the respective bit of each primitive in the second subset is set to a second bit value to indicate that traversal and intersection operations are not to be performed on the primitive (sections 3, 4 and 6 and Fig. 2, active cells are tested for intersection with ray tracing, first set and second subsets are 1’s and 0’s, respectively or vice versa).
It would have been obvious to one of ordinary skill in the art, as of the effective filing date of Applicant’s claims to have further modified the applied references in view of Liu to have obtained the above. The motivation would be to better manage image data. 


	Regarding claim 33: see also claim 25. 
	Liu teaches: a method (Abstract Section 3) comprising.
	The method of claim 33 corresponds to the functions of the apparatus of claim 25.  Thus, the same rationale for rejection applies. 


	Regarding claim 34: see claim 26. 
	These claims are similar; the same rationale for rejection applies. 

	Regarding claim 35: see claim 27. 
	These claims are similar; the same rationale for rejection applies. 

	Regarding claim 36: see claim 28. 
	These claims are similar; the same rationale for rejection applies. 


	Regarding claim 41: see also claim 25. 
	Liu teaches: a non-transitory machine-readable medium having program code stored thereon which, when executed by a machine (section 7, desktop workstation with memory capable of executing algorithms and code thereon), causes the machine to perform the operations of.
	The  operations of claim 41 correspond to the functions of the apparatus of claim 25.  Thus, the same rationale for rejection applies. 


	Regarding claim 42: see claim 26. 
	These claims are similar; the same rationale for rejection applies. 

	Regarding claim 43: see claim 27. 
	These claims are similar; the same rationale for rejection applies. 

	Regarding claim 44: see claim 28. 
	These claims are similar; the same rationale for rejection applies. 



Claims 29-31, 37-39 and 45-47 are rejected under 35 U.S.C. 103 as being unpatentable over Liu in view of Selgrad and further in view of Co (U.S. Patent Application Publication No. 2015/0154796 A1) (cited in parent). 

	Regarding claim 29:
	It would have been obvious for one of ordinary skill in the art to have combined and modified the applied references, in view of same, to have obtained: the apparatus of claim 26, wherein the grid primitive comprises a fixed-size grid of N.times.M triangles and has (N+1).times.(M+1) vertices, and the results of the modification would have been predictable to one of ordinary skill in the art as of the effective filing date of the claimed invention.  See MPEP §2143(A).  
Selgrad teaches that building hierarchies (i.e. a BVH) based on triangles in a grid structure is known (see Introduction and section 3). Likewise, Co teaches that ray intersection testing can be performed on a grid of primitives (similar to the grid of Liu) whereby in Co, the grid is a grid of triangles, whereby ray-triangle tests can be performed on triangles of the grid (see e.g. para. 2-8). A fixed size is taught by a grid arranged in a cube. On a cube face that represents a triangular mesh, Applicant’s claimed N x M triangles with (+1) vertices based on the number of triangles defines the geometry of a triangular mesh of a surface of a cube or grid region as in Fig. 1 of Liu.  Modifying Liu, which teaches a grid primitive (a grid rendering space with primitives therein), to have identified primitives of triangles, as per Co, is all of taught, suggested, and obvious and predictable over the prior art. 
	The prior art included each element recited in claim 29, although not necessarily in a single embodiment, with the only difference being between the claimed element and the prior art being the lack of actual combination of certain elements in a single prior art embodiment, as described above. 
	One of ordinary skill in the art could have combined the elements as claimed by known methods, and in that combination, each element merely performs the same function as it does separately.  One of ordinary skill in the art would have also recognized that the results of the combination were predictable as of the effective filing date of the claimed invention.  


	Regarding claim 30:
	It would have been obvious for one of ordinary skill in the art to have further modified the applied references, in view of same, to have obtained: the apparatus of claim 29, wherein the bitmask comprises N.times.M bits, and the results of the modification would have been predictable to one of ordinary skill in the art as of the effective filing date of the claimed invention.  See MPEP §2143(A).  
	Liu teaches a bitmask for cells ad giving values of 1 and 0 which identify subsets (see mapping to claim 25 above and section 3).  Selgrad and Co both teach triangle grids upon which to build hierarchical data structures.  Modifying the applied references, such that the bitmask of Liu corresponds to a triangle grid, per Co and/or Selgrad, as its grid and cell structure, per Liu, is all of taught, suggested, and obvious and predictable over the prior art.
	The prior art included each element recited in claim 30, although not necessarily in a single embodiment, with the only difference being between the claimed element and the prior art being the lack of actual combination of certain elements in a single prior art embodiment, as described above. 
	One of ordinary skill in the art could have combined the elements as claimed by known methods, and in that combination, each element merely performs the same function as it does separately.  One of ordinary skill in the art would have also recognized that the results of the combination were predictable as of the effective filing date of the claimed invention.  
 

	Regarding claim 31:
	Co further teaches: the apparatus of claim 25, wherein the at least some of the plurality of adjacent interconnected primitives share one or more sides and one or more vertices (e.g. Fig. 4). 
It would have been obvious to one of ordinary skill in the art, as of the effective filing date of Applicant’s claims to have further modified the applied references in view of Co to have obtained the above. The motivation would be to better manage image data for rendering. 


	Regarding claim 37: see claim 29. 
	These claims are similar; the same rationale for rejection applies. 

	Regarding claim 38: see claim 30. 
	These claims are similar; the same rationale for rejection applies. 

	Regarding claim 39: see claim 31. 
	These claims are similar; the same rationale for rejection applies. 

	Regarding claim 45: see claim 29. 
	These claims are similar; the same rationale for rejection applies. 

	Regarding claim 46: see claim 30. 
	These claims are similar; the same rationale for rejection applies. 

	Regarding claim 47: see claim 31. 
	These claims are similar; the same rationale for rejection applies. 


Claims 32, 40 and 48 are rejected under 35 U.S.C. 103 as being unpatentable over Liu in view of Selgrad and Co, and further in view of Hoppe (U.S. Patent Application Pub. No. 2005/0099420 A1) (cited in parent). 

	Regarding claim 32:
	It would have been obvious for one of ordinary skill in the art to have combined and modified the applied references, in view of same, to have obtained: the apparatus of claim 31, wherein the grid primitive generation circuitry is to store at least a portion of the grid primitive in memory without indices, and the results of the modification would have been predictable to one of ordinary skill in the art as of the effective filing date of the claimed invention.  See MPEP §2143(A).  
	Hoppe teaches that an index of a parent vertex structure can be used to compute indices of two child vertices (para. 78). In a situation of a uniform triangular grid, the indexing scheme can be such that vertices of a parent can be used to compute indices of children, and therefore at least a portion of the primitives can be in memory without indices, wherein memory locations are determined implicitly based on spatial relationships within the grid primitive.  Modifying the applied references to have included the above, would have been obvious and predictable to one of ordinary skill in the art, in addition to being motivated to save on memory usage. 
	One of ordinary skill in the art could have combined the elements as claimed by known methods, and in that combination, each element merely performs the same function as it does separately.  One of ordinary skill in the art would have also recognized that the results of the combination were predictable as of the effective filing date of the claimed invention.  


	Regarding claim 40: see claim 32. 
	These claims are similar; the same rationale for rejection applies. 

	Regarding claim 48: see claim 32. 
	These claims are similar; the same rationale for rejection applies. 




Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
*   *   *   *   *
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Sarah Lhymn whose telephone number is (571)270-0632. The examiner can normally be reached M-F, 9:00 AM to 6:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xiao Wu can be reached on 571-272-7761. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Sarah Lhymn
Primary Examiner
Art Unit 2613



/Sarah Lhymn/Primary Examiner, Art Unit 2613